Citation Nr: 1723680	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to December 1990 and from September 1991 to January 1992.  She had service in the Southwest Asia theater of operations during the Persian Gulf War from September 17, 1991 to December 13, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In March 2016, the Board reopened the Veteran's claim for entitlement to service connection for a respiratory disability and remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

In July 2009 the Veteran claimed she has asthma and emphysema as a result of her service.  In a May 2017 statement she contended that rather than emphysema, she actually has interstitial lung disease as a result of her exposure to environmental toxins in service.

In an October 2014 note, the Veteran's private physician, Dr. R.M., stated that the Veteran's environmental exposures during the Gulf War "could be contributing" to her pulmonary problems.  

The Board found that a VA examination and medical opinion as to the etiology of any currently diagnosed respiratory disability was warranted and remanded to obtain that opinion in March 2016.

In March 2017 the Veteran underwent a VA examination.  The examiner noted diagnoses of asthma and emphysema in 1991, but indicated no further diagnoses, including interstitial lung disease.  A chest x-ray was noted to be negative.  The examiner opined that the Veteran's asthma and emphysema were less likely than not incurred in or caused by her service.  As rationale for the opinion, the examiner stated the Veteran has a history of smoking for approximately 37 years but was only exposed to chemical, oil fires, and hazardous materials during approximately one year of service.

Subsequent to the examination the Veteran submitted a letter dated in May 2017 from her private physician, Dr. G.E.  The doctor stated that he has treated the Veteran since September 2010, and the Veteran had been diagnosed with interstitial lung disease.  He opined that the condition "is a direct result of her exposure to the chemicals and oil fires while serving in the Military."  

The Board notes that most recent treatment records from Dr. G.E. associated with the Veteran's claims file are from 2010, and the letterhead for Dr. G.E.'s practice indicates he practices in a different state from the one in which the Veteran now resides.  Dr. G.E.'s letter does not indicate whether he reviewed the Veteran's treatment records or claims file in rendering his opinion.

With respect to the new diagnosis of interstitial lung disease, the Board notes that May 2017 private treatment records by a Dr. K.O. list chronic interstitial lung disease along with asthma and emphysema in the Veteran's medical history list.  However, notably, the records also state that the Veteran reported having pulmonary diseases and the doctor indicated she needed the Veteran's old records and would refer her for pulmonary testing.

VA treatment records from January 2017 indicate a diagnosis of reactive airway disease/chronic obstructive pulmonary disease (COPD).  A February 2017 x-ray includes an impression of COPD and that the lungs appear clear.  A private April 2017 x-ray includes an impression of parenchymal disease compatible with acute pneumonia and an associated right hilar prominence.  A private April 2017 CT scan indicates an impression of substantial right lower lobe superior segment infiltrate consistent with pneumonia and a small area of consolidation within the superior segment of the left lower lobe, posterior basial peripheral right lower lobe focal density likely representing atelectasis, very mild right posterior pleural thickening, mediastinal and right hilar lymphadenopathy, and mild pulmonary emphysematous change.

Thus, there is lack of clarity as to the Veteran's diagnoses.  The Board finds Dr. G.E.'s opinion, which does not discuss the basis for his diagnosis of interstitial lung disease, any rationale for his opinion that the condition is a result of the Veteran's exposures in service, or what records he reviewed in coming to his conclusion, to be inadequate for evaluation purposes.  Further, the opinion of the March 2017 VA examiner is also found to be inadequate as it does not address the new diagnosis of interstitial lung disease described by Dr. G.E. and indicated in a private treatment record, but rather only discusses asthma and emphysema.  The Board further notes that the VA examiner's rationale for his opinion notes only that the Veteran was exposed to cigarette smoke for a significantly longer amount of time than any environmental exposures in service.  However, the examiner did not explain why the length of exposure made it less likely than not that the Veteran's respiratory disability was caused by her service.

On remand, a new VA opinion must be obtained that considers the Veteran's most recent private and VA treatment records and specifically addresses any diagnosis of interstitial lung disease and the May 2017 opinion of Dr. G.E..

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from December 2016 to present.

2. Obtain a VA opinion as to the etiology of any diagnosed respiratory disability, including emphysema, asthma, COPD, and interstitial lung disease.  

A VA examiner/reviewer should review the claims folder and acknowledge such review.  A new examination is not necessary unless the examiner/reviewer determines one is required to render an opinion.

The examiner/reviewer should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed respiratory disability, including emphysema, asthma, COPD, and interstitial lung disease, is etiologically related to the Veteran's active service, to include her exposure to toxic chemicals, oil fires, and other hazardous materials during active duty in the Persian Gulf.

A full rationale is required for all opinions rendered.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




